                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 21-21100-CIV-COOKE/O’SULLIVAN

GUSTAVO A. FURFARI,

       Plaintiff,
v.

ALL-EMBRACED LLC, and
WILLIAM A. RODRIGUEZ,

       Defendants.
                                          /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

       THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involves claims for minimum wage and unpaid overtime compensation

under the Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a

settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

fairness," and determine that the settlement is a "fair and reasonable resolution of a

bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context

where both sides are represented by counsel throughout litigation "is more likely to

reflect a reasonable compromise of disputed issues." Id. The district court may approve

the settlement in order to promote the policy of encouraging settlement of litigation. Id.

at 1354.
       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until September 30, 2021 to enforce the terms of the settlement.1

       The parties shall have one (1) day2 from the date of receipt of this Report and

Recommendation within which to serve and file written objections, if any, with the

Honorable Marcia G. Cooke, United States District Court Judge. Failure to file

objections timely shall bar the parties from a de novo determination by the District

Judge of an issue covered in the Report and shall bar the parties from attacking on

appeal unobjected-to factual and legal conclusions contained in the Report except upon

grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1);

Harrigan v. Metro Dade Police Dep't Station #4, 977 F.3d 1185, 1191-1192 (11th Cir.

2020); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,


       1
          At the fairness hearing, the parties consented to magistrate judge jurisdiction
for all further proceedings including any enforcement motions.
       2
           The parties agreed to a shortened, one-day period for filing objections.

                                              2
794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

        DONE AND ORDERED in Chambers at Miami, Florida, this 18th day of June,

2021.



                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            3
